
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.33


November 12, 2002

Mr. Pierre Cousin
2439 Targhee Point
Lafayette, CO 80026

Dear Pierre:

        In recognition of your U.S. Permanent Resident status and the expiration
of your expatriate agreement, I am pleased to offer you continued employment
with StorageTek. Your position will remain as Vice President/General Manager,
Storage Area Networks, reporting directly to Patrick Martin, Chairman, President
and Chief Executive Officer. In this role you will remain a member of the
Executive Management Team, and your annualized base salary will be $294,500.00,
payable bi-weekly. Other benefits being offered with this position are outlined
below. Your effective date will be December 1, 2002.

        With the exception of the Storage Technology Proprietary Rights
Agreement you signed as identified in Section 5b of the attached Severance
Agreement and benefit Plan Documents specifically referenced herein, this offer
letter and its attachment(s) embody the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, representations and understandings, whether written or oral,
between you and StorageTek and between you and any StorageTek Affiliate, as
defined by StorageTek. This includes your Letter Agreement dated July 31, 2001
and the two extensions to said Letter Agreement.

        You will remain eligible to participate in the 2002 StorageTek Pay for
Performance Management Bonus Plan (MBO Plan) at the target level of 55% of your
base salary. Incentive payout is based on achievement of corporate and
individual goals. The terms of this plan are governed by the Plan Document, as
may change from time to time. Additionally, you will continue to be a
participant in the LEAP (Leveraged Equity Acquisition Program), an equity
program implemented for the most senior managers at StorageTek. Your
participation in StorageTek's LEAP Program is subject to the terms and
conditions of the plan documents, as these plan documents may be amended from
time to time.

        While you are a StorageTek employee working in the United States,
StorageTek will pay on your behalf the premiums for you and your immediate
family to participate in the CFE (Confédération française de l'encadrement)
health insurance program in France. Additionally, StorageTek will also pay the
premiums for your Mercer health insurance coverage (or similar coverage with
another vendor as designated and approved by StorageTek), and supplemental
hospital insurance coverage as appropriate for a StorageTek employee living in
the United States. You and your immediate family will not be eligible for the
United States health care insurance plans or any of the related services offered
by StorageTek, including the use of the onsite medical, dental or pharmacy
services while StorageTek is paying the aforementioned premiums for you. The
amounts paid on your behalf will be included in your taxable income for the tax
year in which the amounts are paid. You are responsible to pay any co-payments,
coinsurance or deductibles required by this health care insurance and all
personal tax liabilities incurred by this benefit.

        Additional benefits you will continue to be or become eligible to
participate in are outlined below.

•401(k)—Participation in the StorageTek 401(k) Plan. Currently, StorageTek
matches 100 percent of the first three percent of your annual base pay (up to
government guidelines) and 50 percent of the next four percent.

•Deferred Compensation—Under this program you may contribute up to 50% of your
base salary and up to 75% of your marketing or management bonuses into a
non-qualified tax deferred



plan. In addition, you may also contribute excess 401(k) contributions to the
plan. This program is paying interest of 7.72% in 2002.

•Executive Life—StorageTek will also provide you with life insurance that is
equivalent to two times your base pay. Your initial coverage will be through
group term insurance. After you start, you will receive enrollment materials for
the executive life insurance plan that allow you to enroll in a universal life
policy (for coverage above $50,000) that you will own and that will provide cash
surrender value.

•Short/Long-term disability—Short-term disability (STD) coverage is provided at
no cost to you. You may purchase Long-Term Disability (LTD) coverage for a fee.

•Employee Stock Purchase Program—Twice each year you have the opportunity to
authorize up to 10% of your after-tax pay (up to an annual maximum of $25,000)
to be used to purchase StorageTek stock through convenient payroll deductions at
85% of its current value. You will continue to be eligible to participate.

•AD&D, Travel Accident—StorageTek provides basic employee AD&D in the amount of
two times your annual base salary, up to $900,000 in coverage, at no cost to
you. StorageTek pays the entire cost of business travel accident insurance.

•Car allowance for a leased quality vehicle of $550 per month, plus
reimbursement for maintenance and insurance. This amount is paid in the first
paycheck each month.

•Executive vacation program allowing vacation as business conditions dictate.
There is no defined limit, and therefore, no vacation accrual.

•Income Tax Return Preparation—StorageTek will pay the costs for a third-party
tax consultant to prepare your personal United States and France income tax
returns for tax year 2002, up to a maximum combined cost of US$6,000.00. The
taxable value of this benefit will be included in your taxable income for the
tax year in which the costs are incurred. You are responsible to pay any
personal tax liabilities incurred by this benefit.

•Localization Payment—StorageTek will pay you a gross one time lump-sum
localization payment in the amount of US$92,238.00, less the applicable United
States federal, state, local, and FICA tax withholding. This payment will be
made through the StorageTek payroll system as soon as administratively possible
after your acceptance of this offer letter. The gross payment amount will be
included in your taxable income for the tax year in which the allowance is paid.
You are responsible to pay any personal tax liabilities incurred by this
benefit.

•Education Allowance—StorageTek will reimburse you up to the aggregate amount of
US$8,000.00 to assist you with the expenses of educating your dependent children
during the school year 2002 through 2003. Eligible expenses are limited to
school tuition and fees, required textbooks, uniforms, and English language
tutoring. All reimbursement requests must be accompanied by appropriate
documentation, per StorageTek Business Expense guidelines and you must be an
active employee on the date that you submit your reimbursement request. The
reimbursement amounts will be included in your taxable income for the tax
year(s) in which the reimbursements are made. StorageTek will pay the United
States personal tax liabilities incurred by the reimbursements, including the
tax gross-up at your estimated tax marginal rate, for the tax year(s) in which
the liabilities are incurred.

•Immigration Expenses—After September 1, 2003, StorageTek will accept a
reimbursement request from you for the legal fees, legal expenses, filing fees,
and travel expenses that you incurred in the process of obtaining United States
Lawful Permanent Resident Alien status for you and your family. Your
reimbursement request must be accompanied by appropriate documentation, per
StorageTek Business Expense guidelines and you must be an active



employee on the date that you submit your reimbursement request. The taxable
value of this benefit will be included in your taxable income for the tax year
in which the reimbursement is made. StorageTek will pay the United States
personal tax liabilities incurred by this benefit, including the tax gross-up at
your estimated marginal tax rate, for the tax year in which the liabilities are
incurred.

        This employment offer is subject to your ability to have and continue a
valid work authorization to be employed in the United States.

        Your employment with StorageTek will be "at-will." This means that
either you or StorageTek may terminate your employment at any time, with or
without cause, with or without notice, and for any reason or no reason. You will
be offered a severance agreement that has been made available to Executive
Management Team members. A copy of this agreement is attached.

        Here at StorageTek, we are passionate about our work. Our culture is
energizing, innovative and challenging. We realize that talented people like you
help make us more successful in our rapidly expanding world markets. StorageTek
is an Equal Opportunity employer that embraces and encourages diversity. Our
goal is to hire the right person into the right job at the right time—so that we
together can put the power of information into our customers' hands. We hope you
will help us meet this challenge.

        Pierre, we truly appreciate your contributions to date, and look forward
to your continued contributions as an Executive Management Team member. Please
sign both copies of this offer letter; return one copy of this letter and
completed signed attachments by Monday, November 22, 2002 to indicate your
acceptance of the terms of this offer. This offer will expire after that date.

        If you have any questions regarding this offer, please call me directly
at (303) 673-3977.

Sincerely,

Roger Gaston
Corporate Vice President, Human Resources
StorageTek

I have read this offer and I understand and accept its terms.




--------------------------------------------------------------------------------

Pierre Cousin
 


--------------------------------------------------------------------------------

Acceptance Date

To facilitate enrollment into our personnel system, please provide the
following:




--------------------------------------------------------------------------------

Social Security Number
 


--------------------------------------------------------------------------------

Date of Birth





QuickLinks


Exhibit 10.33

